Citation Nr: 0526056	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for vertigo and 
labyrinthitis, including as due to an undiagnosed illness.

2.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty 
including from June 2, 1986, to August 21, 1986, and from 
September 1990 to July 1991.  She served in Southwest Asia 
from October 23, 1990, to June 13, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2004, the Board 
remanded the issues of entitlement to service connection for 
somatoform disorder, vertigo and labyrinthitis, and hair 
loss, including as due to an undiagnosed illness, and 
entitlement to a total disability rating based upon 
individual unemployability (TDIU)
 
In a May 2005 rating decision the RO granted entitlement to 
service connection for a somatoform disorder, assigned a 70 
percent disability rating effective from February 2, 1999, 
and entitlement to TDIU, effective from February 2, 1999.  
The veteran was notified that the award was considered a full 
allowance of her claims as to these matters.  As she has 
expressed no disagreement from that rating decision, the 
Board finds the issues as listed on the title page of this 
decision are the only matters remaining for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

The record show that in July 2002 the veteran requested that 
she be scheduled for a hearing at the RO before a Member of 
the Board.  In November 2003 the veteran failed to appear for 
a scheduled Board hearing.  In correspondence dated in August 
2004 she asserted that she had not been properly notified of 
the scheduled Board hearing due to VA error in failing to 
update her mailing address.  She, in essence, requested the 
hearing be re-scheduled.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700 (2004), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in person.  

Accordingly, this case is REMANDED for the following:  

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO as soon as it may be feasible.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

